Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 first paragraph as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No’s. 61/755,169, 14/158,380 and 15/409,127, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior filed Applications fail to provide adequate support or enablement because they fail to remedy the lack of written description support found in the instant disclosure as analyzed in the 35 U.S.C. §112(a) rejection of claims 1-6 found in the corresponding section below. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1 recites, “for each Lpage residing in the each read unit” when it would more appropriately recite, “for each Lpage residing in the 
Claims 2-6 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1 recites, “mapping at least one logical page (“Lpage”) of data in the host to at least one read unit defined in the NVM, resulting in at least one stored Lpage”, which appears to indicate that the Lpage is in the host, but mapped (i.e. points to) to a read unit in the NVM. However, the claim then recites, “in each read unit containing a start of the at least one stored Lpage”, which indicates the Lpage is in the NVM, as the read unit is “defined in the NVM”. It is therefore unclear how the Lpage may be both stored in the host and NVM at the same time. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 2-6: 
Claims 2-6 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections – 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: 
Claim 1 recites, “at least one read unit defined in the NVM”, however, nowhere in the specification is a read unit “defined” in the NVM. Instead, read units appear to result from physical characteristics of the NVM such as the smallest quanta of correctable data that can be read from the non-volatile memories, or the smallest unit of data that can be individually read from the non-volatile memories [0217]). Therefore, in no place in the specification is there a step 
Claim 1 recites, “mapping at least one logical page (“Lpage”) of data in the host to at least one read unit defined in the NVM”. However, nowhere in the specification is there a description of an Lpage of data being “in the host”. Instead, Lpages are exclusively described as being located with an SSD [0261-0271] and the host instead uses write commands that define sectors of data (identified by an LBA), which are then compressed or managed by the SSD in units of Lpages [0022] [0192] [0261]. For this reason, the claimed subject matter is regarded as new matter. The Examiner suggests amending the claim to recite, “mapping at least one host address to at least one Lpage in the NVM by mapping the at least one host address to at least one read unit and reading a corresponding Lpage identification header in the at least one read unit for a corresponding Lpage of the at least one Lpage”. 
Claim 1 additionally recites, “the mapping resulting in at least one stored Lpage”. However, nowhere in the specification is there a description of a mapping operation resulting in a stored Lpage. Instead, Lpages are read from an SSD using LBAs in a command from the host that are mapped by the SSD to the corresponding Lpage, which is a unit of management used by the SSD, which may then be read by the SSD and the data provided to the host [0018] [0181] [0261-0271]. In fact, any description of programming/writing/storing data to the SSD omits a discussion of any mapping steps whatsoever [0182]. Accordingly, the claimed subject matter is regarded as new mater. 
Claim 1 additionally recites, “an Lpage identification header for each stored Lpage residing in the each read unit, each Lpage identification header identifying each stored Lpage beginning in the read unit in which the Lpage identification header is stored”. However, at most, 
Regarding claim 2: 
Claim 2 recites that “each Lpage identification header stored in a read unit of the at least one read unit defined in the NVM includes identification of a location of a first byte in each stored Lpage”. However, nowhere in the specification is there described an Lpage identification header that stores a location of a first byte in every Lpage (i.e. each Lpage of the at least one stored Lpage). In fact, the specification describes that the Lpage identification headers only store location information of Lpages that start in the corresponding read unit that the Lpage identification header is located in [0261-0271]. For this reason, the specification does not describe Lpage identification headers storing starting locations of each stored Lpage for every Lpage that starts in every read unit as claimed. The Examiner suggests amending the claim to recite, “each Lpage identification header stored in a read unit of the at least one read unit defined in the NVM includes identification of a location of a first byte of the corresponding Lpage associated with the Lpage identification header”. 
Regarding claims 2-6: 
Claims 2-6 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Allowable Subject Matter
The claimed subject matter of claims 1-6 was searched for in the prior art insofar as it could be understood given the outstanding 35 U.S.C. §112(b) rejections, but not found. Accordingly, no 35 U.S.C. §103 rejection has been made to claims 1-6. However, the claims are 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the amendments to the claims introduce indefiniteness and new subject matter into the application and have been rejected accordingly as seen in the analysis performed above. The claims are therefore not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139